Exhibit 10.3



AMENDED AND RESTATED TRANSPORTATION SERVICES AGREEMENT
(SLC Short Haul Pipelines)


This AMENDED AND RESTATED TRANSPORTATION SERVICES AGREEMENT (this "Agreement")
is dated as of November 19, 2014, by and between Tesoro Logistics Operations
LLC, a Delaware limited liability company ("TLO") and Tesoro Refining &
Marketing Company LLC (formerly known as Tesoro Refining and Marketing Company),
a Delaware limited liability company ("TRMC"), each individually a "Party" and
collectively referred to as "Parties."


RECITALS


WHEREAS, TLO owns two (2) active and one (1) inactive short-haul crude petroleum
pipelines (the "Crude Pipelines"), each depicted on Schedule A as Items No. 1
and 2, which connect to terminals or manifolds operated by interstate crude
petroleum pipeline companies;


WHEREAS, TLO also owns two short-haul petroleum product pipelines, each depicted
on Schedule A as Item No. 3, which connect to a petroleum products terminal or
manifold;


WHEREAS, TLO is reactivating the inactive Crude Pipeline, and converting it to a
petroleum products pipeline (together with the two existing short-haul petroleum
products pipelines, the "Products Pipelines");


WHEREAS, TLO is extending the reactivated and converted Products Pipeline and
connecting such pipeline at the connection facility to an additional delivery
point on the UNEV Pipeline in the Salt Lake City area (the "UNEV Connection"
depicted on Schedule B, and together with the Crude Pipelines and the Products
Pipelines, the "Short Haul Pipelines"), to allow deliveries of additional
volumes from the Products Pipelines into the UNEV Pipeline;


WHEREAS, each of the Short Haul Pipelines provides services only to TRMC as
direct support for the operations of TRMC's refinery located in Salt Lake City,
Utah (the "SLC Refinery"), and none of the Short Haul Pipelines are designed,
located or configured to provide services to any customer other than TRMC or to
provide transportation services for any locations other than the SLC Refinery
and TRMC's storage tank farm, also located in Salt Lake City, Utah (the "Storage
Facility");


WHEREAS, TLO intends to provide transportation services with respect to crude
petroleum and refined petroleum products delivered by TRMC on the Short Haul
Pipelines, subject to and upon the terms and conditions of this Agreement;


WHEREAS, TLO will agree to operate and maintain the Short Haul Pipelines in good
working order and ship crude petroleum on the Crude Pipelines and refined
petroleum products on the Products Pipelines and UNEV Connection that
collectively comprise the Short Haul Pipelines for TRMC, subject to the terms
and conditions of this Agreement; and


WHEREAS, the Parties (as defined below and in the case of TRMC, its predecessor
corporate entity) entered into a Transportation Services Agreement as of April
26, 2011, and



--------------------------------------------------------------------------------



desire to amend and restate that agreement in its entirety as set forth herein
to memorialize the terms of their ongoing commercial relationship.


NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:


1.    DEFINITIONS


The definitions set forth below shall apply whenever a capitalized term
specified below is used in this Agreement.


"Agreement" has the meaning set forth in the Preamble.


"Applicable Law" means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.


"Barrel" means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.


"bpd" means Barrels per day.


"Business Day" means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.


"Calendar Quarter" means a period of three (3) consecutive months starting with
the first day of January, April, July or October as the case may be.


"Capacity Expansion" has the meaning set forth in Section 2(b)(ii).


"Capacity Resolution" has the meaning set forth in Section 14(c).


"Capital Recovery Period" means a five (5) year period beginning January 1, 2015
and ending December 31, 2019 during which the capital expenditure necessary to
provide the required infrastructure for the UNEV Connection with the
capabilities set forth under this Agreement is recovered.


"Commencement Date" has the meaning set forth in Section 3.


"Confidential Information" means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non­ public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information,

-2-

--------------------------------------------------------------------------------



technical drawings, algorithms, know-how, formulas, processes, ideas, inventions
(whether patentable or not), trade secrets, schematics and other technical,
business, marketing and product development plans, revenues, expenses, earnings
projections, forecasts, strategies, and other -non­ public business,
technological, and financial information.


"Credit" has the meaning set forth in Section 6(a).


"Crude Pipelines" has the meaning set forth in the Recitals.


"Excess Barrels" means, with respect to any Month, all Barrels of crude
petroleum and refined petroleum products shipped by TRMC on the Short Haul
Pipelines (excluding the UNEV Connection from the UNEV Commencement Date until
the expiration of the Capital Recovery Period) during such Month in excess of
the Minimum Throughput Commitment.


"Excess Barrels Payment" has the meaning set forth in Section 6(a).


"Extension Period" has the meaning set forth in Section 4.


"First Offer Period" has the meaning set forth in Section 12(d).


"Force Majeure" means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO's obligations, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
orders of courts or Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, storage tanks or lines of pipe and inability to
obtain or unavoidable delays in obtaining material or equipment and similar
events.


"Force Majeure Notice" and "Force Majeure Period" each have the meaning set
forth in Section 13(a).


"FERC" means the Federal Energy Regulatory Commission.


"Governmental Authority" means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.


"Initial Term" has the meaning set forth in Section 4.


"Minimum Throughput Commitment" means an aggregate volume of 54,000 bpd of crude
petroleum and petroleum products combined per Month; provided, however, that the
Minimum Throughput Commitment during the Month in which the Commencement Date
occurs shall be prorated in accordance with the ratio of the number of days,
including and following the Commencement Date, in such Month to the total number
of days in such Month.


"Minimum Throughput Capacity" has the meaning set forth in Section 2(b)(i).

-3-

--------------------------------------------------------------------------------



"Month" means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.


"Monthly Shortfall Payment" has the meaning set forth in Section 6(a).


"Notice Period" has the meaning set forth in Section 15(a).


"Party" and "Parties" each have the meaning set forth in the Preamble.


"Partnership Change of Control" means Tesoro Corporation ceases to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the general partner of the Partnership, whether
through ownership of voting securities, by contract, or otherwise ..


"Person" means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.


"Pipeline Service Order" has the meaning set forth in Section 7(a).


"Products Pipelines" has the meaning set forth in the Recitals.


"Receiving Party Personnel" has the meaning set forth in Section 20(d).


"Restoration" has the meaning set forth in Section 14(b)(ii).


"Segment" means each of the five (5) separate Short Haul Pipelines including (i)
each of the two (2) Crude Pipelines that transport crude petroleum to the
Storage Facility from the Plains All American Crude Terminal and the Chevron
Crude Products Terminal, (ii) each of the two (2) Products Pipelines that
transport petroleum products from the TRMC Salt Lake City Refinery to the
Chevron Products Terminal, and (iii) the UNEV Connection, all as depicted in the
diagram in Schedule B of this Agreement.


"Short Haul Pipelines" has the meaning set forth in the Recitals.


"SLC Refinery" has the meaning set forth in the Recitals.


"Storage Facility" has the meaning set forth in the Recitals.


"Suspension Notice" has the meaning set forth in Section 15(a).


"Term" has the meaning set forth in Section 4.


"Termination Notice" has the meaning set forth in Section 13(a).


"Transportation Fee" has the meaning set forth in Section 5.


"Transportation Right of First Refusal" has the meaning set forth in Section
12(d).

-4-

--------------------------------------------------------------------------------





"TLO" has the meaning set forth in the Preamble.


"TRMC" has the meaning set forth in the Preamble


"TRMC Termination Notice" has the meaning set forth in Section 13(b).


"UNEV Commencement Date" shall mean the date on which the UNEV Connection first
becomes operational.


"UNEV Connection" has the meaning set forth in the Recitals.


"UNEV Connection Throughput Fee" has the meaning set forth in Section 5(c).


"UNEV Demand Charge" has the meaning set forth in Section 5(b).


"UNEV Excess Barrels" means, with respect to any calendar year during the
Capital Recovery Period, all Barrels of petroleum products delivered by TRMC
through the UNEV Connection during such calendar year in excess of the UNEV
Minimum Throughput Commitment.


"UNEV Excess Barrels Payment" has the meaning set forth in Section 6(b).


"UNEV Minimum Throughput Commitment" means an aggregate volume of 420,000
Barrels of petroleum products per calendar year during the Capital Recovery
Period, provided that, for the avoidance of doubt, the UNEV Minimum Throughput
Commitment shall not apply to Barrels of petroleum products delivered by TRMC
through the UNEV Connection during the period between the UNEV Commencement Date
and the beginning of the Capital Recovery Period.


2.
VOLUME COMMITMENT; RESERVED CAPACITY



(a)Minimum Throughput Commitment. Each Month during the Term, TRMC shall ship
the Minimum Throughput Commitment on the Short Haul Pipelines (excluding the
UNEV Connection from the UNEV Commencement Date until the expiration of the
Capital Recovery Period), or, in the event it fails to do so, shall remit to TLO
the Monthly Shortfall Payment pursuant to Section 6(a) below. TRMC shall be
deemed to have shipped its Minimum Throughput Commitment if the aggregate
quantity of crude petroleum and refined petroleum products that TRMC ships on
the Short Haul Pipelines (excluding the UNEV Connection from the UNEV
Commencement Date until the expiration of the Capital Recovery Period) in any
Month equals at least the Minimum Throughput Commitment, regardless of the
particular Segments on which those shipments are made.


(b)
Minimum Throughput Capacity.



(i)Minimum Throughput Capacity. TLO represents to TRMC that as of the date
hereof, the average throughput capacity of each Segment is set forth on Schedule
C (the "Minimum Throughput Capacity"). TLO agrees to reserve the entire
throughput capacity of each Segment (including any increase in the throughput
capacity of any Segment in connection

-5-

--------------------------------------------------------------------------------



with a Capacity Expansion) for throughput by TRMC.    TLO shall maintain the
average throughput capacity of each Segment at no less than the Minimum
Throughput Capacity.


(ii)Capacity Expansion. TRMC may at any time make a written request to TLO to
increase the throughput capacity of any Segment or to construct any new
pipelines between the SLC Refinery, the Storage Facility or any local third
party terminals (a "Capacity Expansion"), and shall include in such written
request the parameters and specifications of the requested Capacity Expansion.
Upon receiving such a request, TLO shall promptly evaluate the relevant factors
related to such request, including, without limitation: engineering and design
criteria, limitations affecting such Capacity Expansion and any related tankage,
cost and financing factors and the effect of such Capacity Expansion on the
overall operation of the Short Haul Pipelines. If TLO determines that such a
Capacity Expansion is operationally and commercially feasible, TLO shall present
a proposal to TRMC concerning the design of such Capacity Expansion, its
projected costs and how such costs might be funded by or recovered from TRMC. If
TLO determines that such a Capacity Expansion is not commercially or
operationally feasible, it shall provide TRMC with an explanation of and
justification for why it made such a determination. If TLO notifies TRMC that
the Capacity Expansion may be commercially and operationally feasible, the
Parties shall negotiate reasonably and in good faith to determine appropriate
terms and conditions for the Capacity Expansion, which shall include, without
limitation, the scope of the Capacity Expansion, the appropriate timing for
constructing the Capacity Expansion and a mechanism for TLO to recover its
costs, plus a reasonable return on capital associated with such Capacity
Expansion, which may include, without limitation, direct funding of all or part
of the costs by TRMC, an increase in Transportation Fee and/or an increase in
the Minimum Throughput Commitment.


(c)UNEV Minimum Throughput Commitment. Each calendar year during the Capital
Recovery Period, TRMC shall have the right to deliver the UNEV Minimum
Throughput Commitment through the UNEV Connection.


3.
COMMENCEMENT DATE



The Parties agree that the "Commencement Date" was April 26, 2011.


4.
TERM



The initial term of this Agreement shall commence on the Commencement Date and
shall continue through April 30, 2021 (the "Initial Term"); provided, however,
that TRMC may, at its option, extend the Initial Term for up to two (2) renewal
terms of five (5) years each (each, an "Extension Period") by providing written
notice of its intent to TLO no less than ninety (90) days prior to the end of
the Initial Term or the then-current Extension Period. The Initial Term, and any
extensions of this Agreement as provided above, shall be referred to herein as
the "Term".


5.
TRANSPORTATION FEES AND OTHER FEES AND CHARGES



(a)Transportation Fees.    TRMC agrees to pay to TLO a "Transportation Fee" set
forth in a Pipeline Service Order (as defined below) for each Barrel of crude
petroleum and refined petroleum products shipped by TRMC on the Short Haul
Pipelines (excluding the UNEV Connection during the Capital Recovery Period.

-6-

--------------------------------------------------------------------------------



(b)UNEV Demand Charge. On the last day of each Calendar Quarter during the
Capital Recovery Period, TRMC agrees to pay a "UNEV Demand Charge" set forth in
a Pipeline Service Order to recover the capital expended in connection with the
UNEV Connection.


(c)UNEV Connection Throughput Fee. On the last day of each Calendar Quarter
during the Capital Recovery Period, TRMC agrees to pay a "UNEV Connection
Throughput Fee" set forth in a Pipeline Service Order to recover the capital
expended in connection with enabling TRMC to ship Barrels of refined petroleum
products on the UNEV Connection.


6.
PAYMENTS



(a)Monthly Shortfall Payment. If, during any Month, actual shipments by TRMC on
the Short Haul Pipelines (excluding the UNEV Connection during the Capital
Recovery Period) are less than the Minimum Throughput Commitment, then TRMC
shall pay to TLO, in addition to the Transportation Fee owed for actual Barrels
shipped and delivered during such Month, an amount equal to (i) the amount of
such shortfall (in Barrels) multiplied by (ii) the Transportation Fee (the
"Monthly Shortfall Payment"). If, during any Month, TRMC ships Excess Barrels,
then TRMC shall pay to TLO, in addition to the Transportation Fee owed for
actual Barrels shipped and delivered during such Month, an amount equal to (i)
all Excess Barrels multiplied by (ii) the Transportation Fee (the "Excess
Barrels Payment"). The dollar amount of any Monthly Shortfall Payment included
in the Monthly invoice described in Section 6(f) below and paid by TRMC shall be
posted as a credit to TRMC's account (the "Credit"), and such Credit shall be
applied in subsequent Monthly invoices against the Excess Barrels Payment owed
by TRMC during any of the succeeding three (3) Months. Credits will be applied
in the order in which such Credits accrue and any portion of the Credit that is
not used by TRMC during the succeeding three (3) Months will expire (e.g., a
Credit which accrues in January will be available in February, March and April,
will expire at the end of April, and must be applied prior to applying any
Credit which accrues in February).


(b)UNEV Excess Barrels Payment. If, with respect to any calendar year during the
Capital Recovery Period, actual shipments by TRMC through the UNEV Connection
exceed the UNEV Minimum Throughput Commitment, then TRMC shall pay to TLO, in
addition to the UNEV Demand Charge and the UNEV Connection Throughput Fee, an
amount equal to (i) the amount of UNEV Excess Barrels multiplied by (ii) the
Transportation Fee (the "UNEV Excess Barrels Payment").


(c)Monthly Reconciliation. At the end of each Month, TLO will calculate the
total fees that TRMC incurred for shipments on the Short Haul Pipelines
(excluding the UNEV Connection from the UNEV Commencement Date until the
expiration of the Capital Recovery Period) during such Month as follows:


(i)
Short Haul Pipeline Fees:



(A)
the Transportation Fee owed by TRMC for actual Barrels shipped during such
Month; less




-7-

--------------------------------------------------------------------------------



(B)
any applicable Credits, provided, however, that the Credits applied in any Month
shall not exceed the amount of Transportation Fees allocable for such Month to
Excess Barrels; plus



(C)
any applicable Monthly Shortfall Payment for such Month.



(ii)
Other Fees. Any other fees or charges owed for such Month pursuant to a Pipeline
Service Order.



(d)Quarterly Reconciliation.    On the last day of each Calendar Quarter, TLO
will calculate the total fees that TRMC incurred for capital expenditure
necessary to deliver the required infrastructure for the UNEV Connection
capability shipments during such Calendar Quarter as follows:


(i)
the UNEV Demand Charge for each Calendar Quarter during the Capital Recovery
Period; plus



(ii)
the UNEV Connection Throughput Fee for the Calendar Quarter during the Capital
Recovery Period; plus



(iii)
Other Fees. Any other fees or charges owed for such Calendar Quarter pursuant to
a Pipeline Service Order.



(e)Annual Reconciliation during the Capital Recovery Period. At the end of each
calendar year during the Capital Recovery Period, TLO will calculate the total
fees that TRMC incurred for UNEV Excess Barrel shipments on the UNEV Connection
during such calendar year as follows:


(i)
the UNEV Excess Barrel Payment; plus



(ii)
Other Fees.    Any other fees or charges owed for such calendar year pursuant to
a Pipeline Service Order.



(f)Invoice. TLO will invoice TRMC Monthly, quarterly and annually, as the case
may be, providing its calculations of all the items set forth above, and all
amounts owed shall be due and payable no later than ten (10) days after TRMC's
receipt of TLO's invoice. Any past due payments owed by TRMC to TLO shall accrue
interest, payable on demand, at the lesser of (x) the rate of interest announced
publicly by JPMorgan Chase Bank, in New York, New York, as JPMorgan Chase Bank's
prime rate (which Parties acknowledge and agree is announced by such bank and
used by the Parties for reference purposes only and may not represent the lowest
or best rate available to any of the customers of such bank or the Parties),
plus two percent (2%), and (y) the highest rate of interest (if any) permitted
by Applicable Law, from the due date of the payment through the actual date of
payment; however, interest on late payments is not an extension of credit by TLO
and is without prejudice to any other remedies to which TLO may be entitled.



-8-

--------------------------------------------------------------------------------



7.
PIPELINE SERVICE ORDERS



(a)In addition to the throughput subject to the Minimum Volume Commitment and
the UNEV Minimum Volume Commitment set forth in this Agreement, TLO and TRMC may
enter into service orders substantially in the form attached hereto as Exhibit 1
(each, a "Pipeline Service Order"). Upon a request by TRMC pursuant to this
Agreement or as deemed necessary or appropriate by TLO in connection with the
services to be delivered pursuant hereto, TLO shall generate a Pipeline Service
Order to set forth the specific terms and conditions for providing the
applicable services described therein and the applicable fees to be charged for
such services. No Pipeline Service Order shall be effective until fully executed
by both TLO and TRMC.


(b)Items available for inclusion on a Pipeline Service Order include, but are
not limited to, the following:


(i)
Per-Barrel fees for the volumes TRMC throughputs through the Short Haul
Pipelines (including the UNEV Connection);



(ii)
Any other services and the fees for such services;



(iii)
Any capital expenditures and related costs to be incurred;



(iv)
Any surcharges for additional capital expenditures and related costs;



(v)
Methods for adjusting fees and charges; and



(vi)
Measurement procedures to determine volumes being throughput through the Short
Haul Pipelines (including the UNEV Connection).



(c)In case of any conflict between the terms of this Agreement and the terms of
any Pipeline Service Order, the terms of the applicable Pipeline Service Order
shall govern.


8.
TRANSPORTATION SERVICES; VOLUME LOSSES



(a)The services provided by TLO pursuant to this Agreement shall only consist of
the transportation of crude petroleum and refined petroleum products on the
Short Haul Pipelines.


(b)TLO shall have no obligation to measure volume gains or losses of petroleum
in the normal course of transportation, and shall have no liability to TRMC for
physical losses of crude petroleum or petroleum products, except for losses
resulting from gross negligence, willful misconduct or breach of this Agreement
by TLO or its employees, agents or contractors.


9.
EXCLUSIVE SERVICE



In order to effectuate the underlying objectives of this Agreement, TLO agrees
as follows:



-9-

--------------------------------------------------------------------------------



(a)Subject to Applicable Law, during the Term, each Segment of the Short Haul
Pipelines shall be dedicated exclusively to the use of TRMC, and TLO shall not
use any Segment to provide services for any third party, except upon specific
directions from TRMC.


(b)Subject to Force Majeure and required maintenance and repairs and the other
provisions hereunder, TLO shall make each active Segment continuously available
to TRMC at all times, and shall ship all volumes of crude petroleum and products
nominated by TRMC for shipment in such Segment upon request. TLO and TRMC shall
coordinate shipment schedules with each other and with connecting pipelines, and
TLO shall not be obligated to make any shipment at any time when a connecting
pipeline is not prepared to deliver or receive it, as applicable, it being
understood that TRMC shall be primarily responsible for nominating receipts and
deliveries to third party pipeline carriers. In the event that TLO must remove a
Segment from active service for repair or maintenance, then TLO shall provide
TRMC with as much advance notice as possible under the circumstances, and the
Parties shall cooperate to minimize the impact of such downtime on operation of
the SLC Refinery.


(c)In the event TLO is required to file a tariff with the FERC or any other
Governmental Authority with respect to the Short Haul Pipelines, to the maximum
extent permitted under Applicable Law, TLO shall ensure that any such tariffs do
not prejudice any of TRMC's rights under the terms of this Agreement.


10.
REGULATORY MATTERS



(a)As of the date of this Agreement, the shipment of crude petroleum and refined
petroleum products on the Short Haul Pipelines are not subject to regulation by
the State of Utah.


(b)TLO has received a ruling by the FERC that the Short Haul Pipelines
(excluding the UNEV Connection) are not subject to FERC jurisdiction. The
Parties agree that the same factors that were relied upon by the FERC to make
such determination also apply to the UNEV Connection. TRMC agrees that it will
not, during the Term, challenge or assist others in challenging TLO's exemption
from FERC regulation or seek or assist others in seeking a determination that
the UNEV Connection is su ject to FERC regulation. TLO shall not take any
further actions that would require any Segment (including the UNEV Connection)
to subsequently become subject to regulation by the FERC, except as required by
Applicable Law.


(c)The Parties are entering into this Agreement in reliance upon and shall fully
comply with all Applicable Law which directly or indirectly affect the crude
petroleum or refined petroleum products to be throughput hereunder, or any
receipt, throughput delivery, transportation, handling or storage of crude
petroleum or petroleum products hereunder or the ownership, operation or
condition of the Storage Facility. Each Party shall fully comply with all
Applicable Law associated with such Party's respective performance hereunder and
the maintenance and operation of such Party's facilities. In the event any
action or obligation imposed upon a Party under this Agreement shall at any time
be in conflict with any requirement of Applicable Law, then this Agreement shall
immediately be modified to conform the action or obligation so adversely
affected to the requirements of Applicable Law, and all other provisions of this
Agreement shall remain effective.



-10-

--------------------------------------------------------------------------------



(d)If during the Term, any new Applicable Law becomes effective or any existing
Applicable Law are or its interpretations is materially changed, which change is
not addressed by another provision of this Agreement and has a material adverse
economic impact upon a Party either Party, acting in good faith, shall have the
option to request renegotiation of the relevant provisions of this Agreement
with respect to future performance. The Parties shall then meet and negotiate in
good faith amendments to this Agreement that will conform this Agreement to the
new Applicable Law while preserving the Parties' economic, operational,
commercial and competitive arrangements in accordance with the understandings
set forth herein.


11.
LIMITATION ON LIABILITY



Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party's affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as "special damages") incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, regardless of whether any such claim arises under or results from
contract, tort, or strict liability; provided that the foregoing limitation is
not intended and shall not affect special damages imposed in favor of
unaffiliated Persons that are not Parties to this Agreement.


12.
TERMINATION; RIGHT TO ENTER INTO NEW AGREEMENT



(a)A Party shall be in default under this Agreement if:


(i)the Party materially breaches any provision of this Agreement and such breach
is not cured within fifteen (15) Business Days after notice thereof (which
notice shall describe such breach in reasonable detail) is received by such
Party; or


(ii)the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it; (B) makes an assignment or any
general arrangement for the benefit of creditors; (C) otherwise becomes bankrupt
or insolvent (however evidenced); or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.


(b)If any of the Parties is in default as described above, then the
non-defaulting Party may: (1) terminate this Agreement upon notice to the
defaulting Party; (2) withhold any payments due to the defaulting Party under
this Agreement; and/or (3) pursue any other remedy at law or in equity,
including the remedies of TRMC set forth below.


(c)Upon termination of this Agreement for reasons other than (x) a default by
TRMC and (y) any other termination of this Agreement initiated by TRMC pursuant
to Section 13 or Section 15, TRMC shall have the right to require TLO to enter
into a new transportation services agreement with TRMC that (i) is consistent
with the terms set forth in this Agreement, and (ii) has commercial terms that
are, in the aggregate, equal to or more favorable to TLO than fair market value
terms as would be agreed by similarly-situated parties negotiating at arm's
length;



-11-

--------------------------------------------------------------------------------



provided, however; that the term of any such new transportation services
agreement shall not extend beyond April 30, 2031.


(d)In the event that TLO proposes to enter into a transportation services
agreement with a third party upon termination of this Agreement for reasons
other than (x) a default by TRMC and (y) any other termination of this Agreement
initiated by TRMC pursuant to Section 13 or Section 15, TLO shall give TRMC 90
days' prior written notice of any proposed new transportation services agreement
with a third party, including (i) details of all of the material terms and
conditions thereof and (ii) a thirty (30)-day period (beginning upon TRMC's
receipt of such written notice) (the "First Offer Period") in which TRMC may
make a good faith offer to enter into a new transportation agreement with TLO
(the "Transportation Right of First Refusal"). If TRMC makes an offer on terms
no less favorable to TLO than the third-party offer with respect to such
transportation services agreement during the First Offer Period, then TLO shall
be obligated to enter into a transportation services agreement with TRMC on the
terms set forth above. If TRMC does not exercise its Transportation Right of
First Refusal in the manner set forth above, TLO may, for the next ninety (90)
days, proceed with the negotiation of the third-party transportation services
agreement. If no third party agreement is consummated during such ninety
(90)-day period, the terms and conditions of this Section 12(d) shall again
become effective.


(e)Upon termination or expiration of this Agreement, TRMC shall promptly remove
all of its crude petroleum and refined petroleum products from the Short Haul
Pipelines within thirty (30) days of such termination or expiration.


(f)Termination by TLO and Payment of UNEV Demand Charge. If TLO elects to
terminate this Agreement pursuant to Section 12(b) due to a TRMC default under
Section 12(a)(ii) or due to TRMC's decision to suspend refining operations at
the SLC Refinery pursuant to Section 15(a), then TLO may, by providing TRMC with
at least ninety (90) days' prior written notice, require TRMC to pay any still
unpaid portion of the UNEV Demand Charge on an accelerated basis by making such
payment in full no later than one hundred and twenty (120) days after
termination date of this Agreement. Such UNEV Demand Charge payment obligation
by TRMC shall survive the termination of this Agreement to the extent not paid.




13.
FORCE MAJEURE



(a)As soon as possible upon the occurrence of a Force Majeure, TLO shall provide
TRMC with written notice of the occurrence of such Force Majeure (a "Force
Majeure Notice"). TLO shall identify in such Force Majeure Notice the particular
Segment or Segments of the Short Haul Pipelines (including the UNEV Connection)
that are affected by the Force Majeure and the approximate length of time that
TLO reasonably believes in good faith such Force Majeure shall continue (the
"Force Majeure Period"). If TLO advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than twelve (12) consecutive Months, then, subject to Section 14 below,
at any time after TLO delivers such Force Majeure Notice, either Party may
terminate that portion of this Agreement relating to the affected Segment, but
only upon delivery to the other Party of a notice (a "Termination Notice") at
least twelve (12) Months prior to the expiration of the Force Majeure



-12-

--------------------------------------------------------------------------------



Period; provided, however, that such Termination Notice shall be deemed
cancelled and of no effect if the Force Majeure ends prior to the expiration of
such twelve (12)-Month period. For the avoidance of doubt, neither Party may
exercise its right under this Section 13(a) to terminate this Agreement as a
result of a Force Majeure with respect to any machinery, storage, tanks, lines
of pipe or other equipment that has been unaffected by, or has been restored to
working order since, the applicable Force Majeure, including pursuant to a
Restoration under Section 14.


(b)Notwithstanding the foregoing, if TRMC delivers a Termination Notice to TLO
(the "TRMC Termination Notice") and, within thirty (30) days after receiving
such TRMC Termination Notice, TLO notifies TRMC that TLO reasonably believes in
good faith that it shall be capable of fully performing its obligations under
this Agreement within a reasonable period of time, then the TRMC Termination
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such TRMC Termination Notice had
never been given.


(c)Subject to Section 14 below, TLO's obligations may be temporarily suspended
during the occurrence of, and for the entire duration of, a Force Majeure that
prevents TLO from shipping the Minimum Throughput Commitment or the UNEV Minimum
Throughput Commitment. If, for reasons of Force Majeure, TLO is prevented from
shipping through the Short Haul Pipelines volumes equal to the full Minimum
Throughput Commitment, then TRMC's obligation to ship the Minimum Throughput
Commitment and pay the Monthly Shortfall Payment shall be reduced to the extent
that TLO is prevented from shipping the full Minimum Throughput Commitment. At
such time as TLO is capable of shipping through the Short Haul Pipelines volumes
equal to the Minimum Throughput Commitment, TRMC's obligation to ship the full
Minimum Throughput Commitment shall be restored. If, for reasons of Force
Majeure, TLO is prevented from delivering through the UNEV Connection volumes
equal to the full UNEV Minimum Throughput Commitment, then TRMC's obligation to
deliver the UNEV Minimum Throughput Commitment shall be reduced to the extent
that TLO is prevented from shipping the full UNEV Minimum Throughput Commitment.
At such time as TLO is capable of delivering through the UNEV Connection volumes
equal to the UNEV Minimum Throughput Commitment, TRMC's obligation to deliver
the full UNEV Minimum Throughput Commitment shall be restored. In addition, if
TRMC is prevented from receiving crude petroleum from the Crude Pipelines as a
result of a Force Majeure event affecting the Storage Facility or other
facilities owned by TLO, its obligation to ship the Minimum Throughput
Commitment shall be reduced accordingly. TLO agrees that it shall declare a
Force Majeure if TLO is prevented from shipping volumes equal to the full
Minimum Throughput Commitment or the full UNEV Minimum Throughput Commitment due
to the inability of any pipeline connecting to the Short Haul Pipelines to
supply or accept crude petroleum or refined petroleum products, as applicable.


14.
CAPABILITIES OF SHORT HAUL PIPELINES



(a)Interruptions of Service. TLO shall use reasonable commercial efforts to
minimize the interruption of service on the Short Haul Pipelines and any Segment
thereof (including the UNEV Connection). TLO shall promptly inform TRMC of any
anticipated partial or complete interruption of service which is projected to
extend more than twenty-four (24) hours on any part of the Short Haul Pipelines
affecting TLO's ability to receive or deliver crude



-13-

--------------------------------------------------------------------------------



petroleum or refined petroleum products on any Segment of the Short Haul
Pipelines (including the UNEV Connection), including relevant information about
the nature, extent, cause and expected duration of the interruption and the
actions TLO is taking to resume full operations, provided that TLO shall not
have any liability for any failure to notify, or delay in notifying, TRMC of any
such matters except to the extent TRMC has been materially prejudiced or damaged
by such failure or delay.


(b)Maintenance and Repair Standards.


(i)Subject to Force Majeure, interruptions for routine repair and maintenance
consistent with customary crude petroleum and refined petroleum products
pipeline standards, and any applicable regulatory requirements, TLO shall accept
for shipment on the Short Haul Pipelines in accordance with pipeline industry
standards all crude petroleum and refined petroleum products that TRMC requests
TLO to transport. Further, TLO shall maintain and repair all portions of the
Short Haul Pipelines in accordance with pipeline industry standards and in a
manner which allows the Short Haul Pipelines to be capable, subject to Force
Majeure, of shipping, storing and delivering volumes of crude petroleum and
refined petroleum products which are no less than the Minimum Throughput
Capacity and the UNEV Connection to be capable, subject to Force Majeure, of
delivering volumes of refined petroleum products which are no less than the UNEV
Minimum Throughput Capacity.


(ii)If for any reason, including without limitation a Force Majeure event, the
throughput capacity of any Segment of the Short Haul Pipelines should fall below
the Minimum Throughput Capacity, or the throughput capacity of the UNEV
Connection should fall below the UNEV Minimum Throughput Capacity then (A)
during such period of reduced throughput capacity, TRMC's obligation to ship the
Minimum Throughput Commitment or to deliver the UNEV Minimum Throughput
Commitment, applicable shall be reduced as described in Section 13(c) above and
(B) within a reasonable period of time after the commencement of such reduction,
TLO shall make repairs to and/or replace the affected portion of the Short Haul
Pipelines or the UNEV Connection to restore the capacity of each Segment to the
required Minimum Throughput Capacity and the capacity of the UNEV Connection to
the required UNEV Minimum Throughput Capacity ("Restoration"). Except as
provided below in Sections 14(c) and 14(d), all such Restoration shall be at
TLO' s cost and expense unless the damage creating the need for such repairs was
caused by the negligence or willful misconduct of TRMC, its employees, agents or
customers.


(iii)Notwithstanding the above provlSlons, except pursuant to a Capacity
Expansion requested by TRMC, TLO shall not be required to install any additional
pumping capacity or other improvements on the Crude Pipelines to facilitate
shipment of a heavier grade of crude petroleum than has historically been
shipped to the Storage Facility for use in the SLC Refinery. Upon request by
TRMC for upgraded capacity for shipment of heavier crude petroleum grades in
connection with a Restoration, the Parties shall negotiate in good faith
arrangements whereby TLO will install suitable upgrades to the Crude Pipelines,
consistent with Applicable Law, accepted pipeline design and operating
procedures that will allow shipment of volumes of such heavier crude

-14-

--------------------------------------------------------------------------------



petroleum commensurate with historical volumes of lighter crude petroleum
shipments, with TRMC to reimburse TLO for associated capital costs and increased
operating costs, as otherwise provided herein.


(c)Capacity Resolution. In the event of the failure of TLO to maintain any
Segment of the Short Haul Pipelines at its Minimum Throughput Capacity or its
UNEV Minimum Throughput Capacity, then either Party shall have the right to call
a meeting between executives of both Parties by providing at least two (2)
Business Days' advance written notice. Any such meeting shall be held at a
mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution (hereinafter defined). At the meeting, the Parties will
negotiate in good faith with the objective of reaching a joint resolution for
the Restoration of capacity on the affected portion of the Short Haul Pipelines
which will, among other things, specify steps to be taken by TLO to fully
accomplish Restoration and the deadlines by which the Restoration must be
completed (the "Capacity Resolution"). Without limiting the generality of the
foregoing, the Capacity Resolution shall set forth an agreed upon time schedule
for the Restoration activities. Such time schedule shall be reasonable under the
circumstances, consistent with customary pipeline transportation industry
standards and shall take into consideration TLO's economic considerations
relating to costs of the repairs and TRMC's requirements concerning the
operation of the SLC Refinery. In the event that TRMC's economic considerations
justify incurring additional costs to restore the Short Haul Pipelines in a more
expedited manner than the time schedule determined in accordance with the
preceding sentence, TRMC may require TLO to expedite the Restoration to the
extent reasonably possible, subject to TRMC's payment, in advance, of the
estimated incremental costs to be incurred as a result of the expedited time
schedule. In the event the Parties agree to an expedited Restoration plan
wherein TRMC agrees to fund a portion of the Restoration cost, then neither
Party shall have the right to terminate this Agreement pursuant to Section 13(a)
above so long as such Restoration is completed with due diligence, and TRMC
shall pay such portion to TLO in advance based on an estimate conforming to
reasonable engineering standards applicable to crude petroleum or products
pipelines, as applicable. Upon completion, TRMC shall pay the difference between
the actual portion of Restoration costs to be paid by TRMC pursuant to this
Section 14(c) and the estimated amount paid under the preceding sentence within
thirty (30) days after receipt ofTLO's invoice therefor, or, if appropriate, TLO
shall pay TRMC the excess of the estimate paid by TRMC over TLO's actual costs
as previously described within thirty (30) days after completion of the
Restoration.


(d)TRMC's Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale ofthe SLC Refinery, TLO either (i)
refuses or fails to meet with TRMC within the period set forth in Section 14(c),
(ii) fails to agree to perform a Capacity Resolution in accordance with the
standards set forth in Section 14(c) or (iii) fails to perform its obligations
in compliance with the terms of a Capacity Resolution, TRMC may, as its sole
remedy for any breach by TLO of any of its obligations under Section 14(c),
require TLO to complete a Restoration of the affected portions of the Short Haul
Pipelines. Any such Restoration required under this Section 14(d) shall be
completed by TLO at TRMC's cost. TLO shall use commercially reasonable efforts
to continue to provide transportation of crude petroleum and refined petroleum
products tendered by TRMC while such Restoration is being completed. Any work
performed by TLO pursuant to this Section shall be performed and completed in a
good and workmanlike manner consistent with applicable pipeline industry

-15-

--------------------------------------------------------------------------------



standards and in accordance with all Applicable Laws, rules and/or regulations.
Additionally, during such period after the occurrence of (A) a Partnership
Change of Control or (B) a sale of the SLC Refinery, TRMC may exercise any
remedies available to it under this Agreement (other than termination),
including the right to immediately seek temporary and permanent injunctive
relief for specific performance by TLO of the applicable provisions of this
Agreement, including, without limitation, the obligation to make Restorations
described herein.


15.
SUSPENSION OF SLC REFINERY OPERATIONS



(a)In the event that TRMC decides to permanently or indefinitely suspend
refining operations at the SLC Refinery for a period that shall continue for at
least twelve (12) consecutive Months, TRMC may provide written notice to TLO of
TRMC's intent to terminate this Agreement (the "Suspension Notice").    Such
Suspension Notice shall be sent at any time after TRMC has publicly announced
such suspension and, upon the expiration of the twelve (12) Month period
following the date such notice is sent (the "Notice Period"), this Agreement
shall terminate. If TRMC publicly announces, more than two Months prior to the
expiration of the Notice Period, its intent to resume operations at the SLC
Refinery, then the Suspension Notice shall be deemed revoked and the applicable
portion of this Agreement shall continue in full force and effect as if such
Suspension Notice had never been delivered.


(b)If refining operations at the SLC Refinery are suspended for any reason
(including refinery turnaround operations and other scheduled maintenance), then
TRMC shall remain liable for Monthly Shortfall Payments and UNEV Demand Charges
under this Agreement for the duration of the suspension, unless and until this
Agreement is terminated as provided above. TRMC shall provide at least thirty
(30) days' prior written notice of any suspension of operations at the SLC
Refinery due to a planned turnaround or scheduled maintenance. Monthly Shortfall
Payments due for each Month during which TRMC does not ship any volumes on the
Short Haul Pipelines will be equal to (i) the Minimum Throughput Commitment
multiplied by (ii) the Transportation Fee.


16.
INDEMNITIES



(a)Notwithstanding anything else contained in this Agreement, TLO shall release,
defend, protect, indemnify, and hold harmless TRMC, and each of its respective
affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of TRMC and, as applicable, its customers, representatives, and agents; (ii)
loss of or damage to any property, products, material, and/or equipment
belonging to TRMC and, as applicable, its customers, representatives, and
agents, and each of their respective affiliates, contractors, and subcontractors
(except for those volume losses provided for in Section 8); (iii) loss of or
damage to any other property, products, material, and/or equipment of any other
description (except for those volume losses provided for in Section 8), and/or
personal or bodily injury to, or death of any other person or persons; and with
respect to clauses (i) through (iii) above, which is caused by or resulting in
whole or in part from the negligent or wrongful acts



-16-

--------------------------------------------------------------------------------



and omissions of TLO in connection with the ownership or operation of the Short
Haul Pipelines and the UNEV Connection and the services provided hereunder, and,
as applicable, its carriers, customers (other than TRMC), representatives, and
agents, or those of their respective employees with respect to such matters; and
(iv) any losses incurred by TRMC due to violations of this Agreement by TLO, or,
as applicable, its customers (other than TRMC), representatives, and agents;
PROVIDED THAT TLO SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TRMC FROM
AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TRMC.


(b)Notwithstanding anything else contained in this Agreement, TRMC shall
release, defend, protect, indemnify, and hold harmless TLO, and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of TLO and, as applicable, its carriers, customers, representatives, and agents;
(ii) loss of or damage to any property, products, material, and/or equipment
belonging to TLO and, as applicable, its carriers, customers, representatives,
and agents, and each of their respective affiliates, contractors, and
subcontractors (except for those volume losses provided for in Section 8); (iii)
loss of or damage to any other property, products, material, and/or equipment of
any other description (except for those volume losses provided for in Section
8), and/or personal or bodily injury to, or death of any other person or
persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the negligent or wrongful acts and
omissions of TRMC, in connection with TRMC's and its customers' use of the Short
Haul Pipelines and the UNEV Connection and the services provided hereunder, and,
as applicable, its customers, representatives, and agents, or those of their
respective employees with respect to such matters; and (iv) any losses incurred
by TLO due to violations of this Agreement by TRMC, or, as applicable, its
Carriers, customers, representatives, and agents; PROVIDED THAT TRMC SHALL NOT
BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST ANY CLAIMS TO
THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TLO. For the avoidance of doubt, nothing herein shall constitute a
release by TRMC of any volume losses that are caused by the TLO's gross
negligence, breach of this Agreement or willful misconduct.


17.
ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL



(a)TRMC shall not assign any of its rights or obligations under this Agreement
without TLO's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that TRMC may assign this
Agreement without TLO's consent in connection with a sale by TRMC of the SLC
Refinery so long as the transferee: (i) agrees to assume all of TRMC's
obligations under this Agreement and (ii) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by TRMC in its reasonable judgment.

-17-

--------------------------------------------------------------------------------



(b)TLO shall not assign any of its rights or obligations under this Agreement
without TRMC's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (i) TLO may assign
this Agreement without TRMC's consent in connection with a sale by TLO of the
Short Haul Pipelines so long as the transferee: (A) agrees to assume all of
TLO's obligations under this Agreement; (B) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by TLO in its reasonable judgment; and (C) is not a competitor of TRMC; and
(ii) TLO shall be permitted to make a collateral assignment of this Agreement
solely to secure working capital financing for TLO.


(c)Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.


(d)TRMC's obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided, however, that in the case of any
Partnership Change of Control; TRMC shall have the option to extend the Term of
this Agreement as provided in Section 4. TLO shall provide TRMC with notice of
any Partnership Change of Control at least sixty (60) days prior to the
effective date thereof.


18.
NOTICE



All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (iii) if mailed by an internationally
recognized overnight express mail service such as Federal Express, UPS, or DHL
Worldwide, one (1) Business Day after deposit therewith prepaid; or (iv) if by
e-mail one Business Day after delivery with receipt confirmed. All notices will
be addressed to the Parties at the respective addresses as follows:




If to TRMC, to:


Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259


For legal notices:
Attention : Charles L. Magee, General Counsel
Phone: (253) 896-8766
Email: Charles.L.Magee@tsocorp.com



-18-

--------------------------------------------------------------------------------



For all other notices and communications:
Attention: Dennis C. Bak
Phone: (210) 626-4244
Email: Dennis.C.Bak@tsocorp.com


If to TLO, to:


Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259


For legal notices:
Tesoro Logistics Operations LLC
Attention: Charles S. Parrish, General Counsel
Phone: (210) 626-4280
Fax: (210) 745-4494
E-mail: Charles.S.Parrish@tsocorp.com


For all other notices and communications:
Tesoro Logistics Operations LLC
Attention: Danielle Mendez, Contracts Administrator - Logistics
Phone: (210) 626-6529
Fax: (210) 579-4517
Email: Danielle.C.Mendez@tsocorp.com


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.


19.
INSURANCE



(a)At all times during the Term of this Agreement and for a period of two (2)
years after termination of this Agreement for any coverage maintained on a
"claims-made" or "occurrence" basis, TRMC shall maintain at its expense the
below listed insurance in the amounts specified below which are minimum
requirements. Such insurance shall provide coverage to TLO and such policies,
other than Worker's Compensation Insurance, shall include TLO as an Additional
Insured. Each policy shall provide that it is primary to and not contributory
with any other insurance, including any self-insured retention, maintained by
TLO (which shall be excess) and each policy shall provide the full coverage
required by this Agreement. All such insurance shall be written with carriers
and underwriters acceptable to TLO, and eligible to do business in the State of
Utah and having and maintaining an A.M. Best financial strength rating of no
less than "A-" and financial size rating no less than "VII"; provided that TRMC
may procure worker's compensation insurance from the State of Utah. All limits
listed below are required MINIMUM LIMITS:


(i)
Workers Compensation and Occupational Disease Insurance which fully complies
with    Applicable Law of the State of Utah, in limits not less than statutory
requirements;




-19-

--------------------------------------------------------------------------------



(ii)
Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker's compensation statute of the jurisdiction in which the­
worker's service is performed, and in the aggregate as respects occupational
disease;



(iii)
Commercial General Liability Insurance, including contractual liability
insurance covering Carrier's indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by TLO or by Applicable Law from time to time. This policy shall include Broad
Form Contractual Liability insurance coverage which shall specifically apply to
the obligations assumed in this Agreement by TRMC;



(iv)
Automobile Liability Insurance covering all owned, non-owned and hired vehicles,
with minimum limits of $1,000,000 combined single limit per occurrence for
bodily injury and property damage liability, or such higher limit(s) as may be
required by TRMC or by Applicable Law from time to time. Coverage must assure
compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and all
applicable rules and regulations of the Federal Highway Administration's Bureau
of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;



(v)
Excess (Umbrella) Liability Insurance with limits not less than $4,000,000 per
occurrence. Additional excess limits may be utilized to supplement inadequate
limits in the primary policies required in items (ii), (iii), and (iv) above;



(vi)
Pollution Legal Liability with limits not less than $25,000,000 per loss with an
annual aggregate of $25,000,000. Coverage shall apply to bodily injury and
property damage including loss of use of damaged property and property that has
not been physically injured; clean up costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and



(vii)
Property Insurance, with a limit of no less than $1,000,000, which property
insurance shall be first-party property insurance to adequately cover TRMC's
owned property; including personal property of others.



(b)All such policies must be endorsed with a Waiver of Subrogation endorsement,
effectively waiving rights of recovery under subrogation or otherwise, against
TLO, and shall contain where applicable, a severability of interest clause and a
standard cross liability clause.


(c)Upon execution of this Agreement and prior to the operation of any equipment
by TRMC, TRMC will furnish to TLO, and at least annually thereafter (or at any
other times upon request by TLO) during the Term of this Agreement (and for any
coverage maintained on a "claims-made" basis, for two (2) years after the
termination of this Agreement), insurance

-20-

--------------------------------------------------------------------------------



certificates and/or certified copies of the original policies to evidence the
insurance required herein. Such certificates shall be in the form of the
"Accord" Certificate of Insurance, and reflect that they are for the benefit of
TLO and shall provide that there will be no material change in or cancellation
of the policies unless TLO is given at least thirty (30) days prior written
notice. Certificates providing evidence of renewal of coverage shall be
furnished to TLO prior to policy expiration.


(d)TRMC shall be solely responsible for any deductibles or self-insured
retention.


20.
CONFIDENTIAL INFORMATION



(a)Obligations. Each Party shall use reasonable efforts to retain the other
Party's Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 20. Each Party further agrees
to take the same care with the other Party's Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:


(i)is available, or becomes available, to the general public without fault of
the receiving Party;


(ii)was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of TRMC or any of its affiliates as a result of
their ownership or operation of the Short Haul Pipelines prior to the
Commencement Date);


(iii)is obtained by the receiving Party without an obligation of confidence from
a third party who is rightfully in possession of such information and, to the
receiving Party's knowledge, is under no obligation of confidentiality to
the.disclosing Party; or


(iv)is independently developed by the receiving Party without reference to or
use of the disclosing Party's Confidential Information.


For the purpose of this Section 20, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.


(b)Required Disclosure. Notwithstanding Section 20(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of the New York Stock Exchange, any of the disclosing
Party's Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party's Confidential Information

-21-

--------------------------------------------------------------------------------



that it is required to disclose and shall cooperate with the disclosing Party in
allowing the disclosing Party to obtain such protective order or other relief.


(c)Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party's Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party's legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party's customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 20, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.


(d)Receiving Party Personnel. The rece1vmg Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the "Receiving Party Personnel"). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.


(e)Survival. The obligation of confidentiality under this Section 20 shall
survive the termination of this Agreement for a period of two (2) years.


21.
MISCELLANEOUS



(a)Modification; Waiver. This Agreement may be terminated, amended or modified
only by a written instrument executed by the Parties. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a duly authorized individual on behalf of the Party against which the
waiver is sought to be enforced. No waiver of any term or condition or of any
breach of this Agreement will be deemed or will constitute a waiver of any other
term or condition or of any later breach (whether or not similar), nor will such
waiver constitute a continuing waiver unless otherwise expressly provided.


(b)Entire Agreement. This Agreement, together with the Schedules, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith.

-22-

--------------------------------------------------------------------------------



(c)Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Texas without giving effect to its conflict of laws principles.
Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal court of competent jurisdiction ­ situated in the United States District
Court for the Western District of Texas, San Antonio Division, or if such
federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas. The Parties expressly and irrevocably
submit to the jurisdiction of said Courts and irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement brought in such
Courts, irrevocably waive any claim that any such action, suit or proceeding
brought in any such Court has been brought in an inconvenient forum and further
irrevocably waive the right to object, with respect to such claim, action, suit
or proceeding brought in any such Court, that such Court does not have
jurisdiction over such Party. The Parties hereby irrevocably consent to the
service of process by registered mail, postage prepaid, or by personal service
within or without the State of Texas. Nothing contained herein shall affect the
right to serve process in any manner permitted by law.


(d)Counterparts.    This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.


(e)Severabilitv. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.


(f)No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.


(g)WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAlLURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.


(h)Schedules and Exhibits. Each of the Schedules and Exhibits attached hereto
and referred to herein is hereby incorporated in and made a part of this
Agreement as if set forth in full herein.


[SIGNATURE PAGES FOLLOW]

-23-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.




 
 
TESORO REFINING & MARKETING COMPANY
 
 
LLC
 
 
 
 
 
 
By:
/s/ GREGORY J. GOFF
 
 
Name:
Gregory J. Goff
 
 
Title:
Chairman of the Board of Managers and President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
By:
/s/ PHILLIP M. ANDERSON
 
 
Name:
Phillip M. Anderson
 
 
Title:
President
 
 
 
 
 
 
 
 




























































Signature Page to
Amended and Restated SLC Short Haul Pipelines
Transportation Services Agreement

--------------------------------------------------------------------------------









SCHEDULE A








[schedulea.jpg]



--------------------------------------------------------------------------------









SCHEDULE B




UNEV Connection Diagram






[scheduleb.jpg]



--------------------------------------------------------------------------------









SCHEDULE C


Crude Oil Pipeline Segments:


16" pipeline from Plains All American Pipeline to Storage Facility: 87,600 bpd


8" pipeline from Chevron Crude Products Terminal to Storage Facility: 30,000 bpd


Products Pipeline Segments:


6" diesel pipeline from SLC Refinery to Tesoro Logistics Northwest Pipeline
Origin Station: 30,000 bpd


8" gasoline pipeline from SLC Refinery to Tesoro Logistics Northwest Pipeline
Origin Station: 42,000 bpd


10" pipeline from SLC Refinery to Tesoro Logistics Northwest Pipeline Origin
Station: 30,000 bpd. The Parties acknowledge that this Line has been converted
from an idle crude line and extended to the UNEV Connection. This Pipeline will
be considered as a Segment of the Short Haul Pipelines, including in
calculations of Transportation Fees, Monthly Shortfall Payments and Credits.


UNEV Connection:


10" pipeline from the vicinity of the Tesoro Logistics Northwest Pipeline that
connects to the UNEV Pipeline: 30,000 bpd. This Pipeline will be considered as a
Segment of the Short Haul Pipelines, including in calculations of Transportation
Fees (such calculations to expire on the last day of the Capital Recovery
Period).





--------------------------------------------------------------------------------









EXHIBIT I


PIPELINE SERVICE ORDER PURSUANT TO FIRST AMENDED AND
RESTATED TRANSPORTATION SERVICES AGREEMENT


This Pipeline Service Order is entered as of ___, 2014, by and among Tesoro
Refining & Marketing Company LLC, a Delaware limited liability company ("TRMC"),
and Tesoro Logistics Operations LLC, a Delaware limited liability company
("TLO"), pursuant to and in accordance with the terms of the Amended and
Restated Transportation Services Agreement dated as of November 19, 2014, among
such parties (the "Agreement").


Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.


Pursuant to Section 7 of the Agreement, the parties hereto agree to the
following provisions:


[Insert applicable provisions:


Per-Barrel fees for the volumes TRMC throughputs through the Short Haul
Pipelines and the UNEV Connection;


Any other services and the fees for such services;


Any capital expenditures and related costs to be incurred;


Any surcharges for additional capital expenditures and related costs; Methods
for adjusting fees and charges; and


Measurement procedures to determine volumes being throughput through the Short
Haul Pipelines and the UNEV Connection.


Except as set forth in this Pipeline Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Pipeline Service Order.




[SIGNATURE PAGE FOLLOWS.]





























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.




 
 
TESORO REFINING & MARKETING COMPANY
 
 
LLC
 
 
 
 
 
 
By:
 
 
 
Name:
Gregory J. Goff
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
By:
TESORO LOGISTICS LP,
 
 
 
its sole member
 
 
 
 
 
 
By:
TESORO LOGISTICS GP, LLC,
 
 
 
its general partner
 
 
 
 
 
 
By:
 
 
 
Name:
Phillip M. Anderson
 
 
Title:
President
 
 
 
 
 
 
 
 




Signature Page to
Amended and Restated SLC Short Haul Pipelines
Transportation Services Agreement